Ex parte Quayle
This application is in condition for allowance except for the following formal matters:

General Information
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiners Comment
Per MPEP § 1504.05(II)(B), “A design claim covers the entire design as a whole” and “claim protection to the whole design does not extend to any individual part or portion thereof.” See KeyStone Retaining Wall Systems Inc. v. Westrock Inc., 997 F.2d 1444, 27 USPQ2d 1297 (Fed. Cir. 1993).  Accordingly, where a design comprises multiple parts, the claim is understood to be directed to the collective appearance of the whole. (See MPEP § 1504.01(b).  Design protection does not extend to patentably distinct segregable parts or subcombinations of parts of a design. MPEP § 1504.05(II) (B).  See Ex parte Sanford, 1914 C.D. 69, 204 OG 1346 (Comm’r Pat. 1914); Blumcraft of Pittsburgh v. Ladd, 238 F. Supp. 648, 144 USPQ 562 (D.D.C.1965).

The claimed design is described in the 1.3 and 1.5 descriptions as having other discs and extra rings and the appearance of view 1.3 shows larger circular elements in an alternate configuration.  The phrase in the paragraph which follows the description of the views “ the bell-supporting rings can be adjusted or exchanged to support and exactly fit any bell size of (bass) trombones, alto horns, euphoniums and similar musical instruments or other objects”  suggest that the claimed design is comprised of an assembly of reconfigurable part.  The following Office action is based on this understanding.

Specification
The specification is objected to as follows:
The claimed design must be embodied in an article of manufacture as required by 35 U.S.C. 171. It may encompass multiple articles or multiple parts within that article.  See Ex parte Gibson, 20 USPQ 249 (Bd. App. 1933).  When the design involves multiple articles, the title must identify a single entity of manufacture made up by the parts (e.g., set, pair, combination, unit, assembly). For accuracy, the title must be amended to read:
-- Reconfigurable musical instrument stand assembly -- or another similar title.

The descriptions of the views of the reproductions do not clearly describe what is shown.  A clear and accurate description of the views is required.  See MPEP 2920.04(a) (II).  For accuracy and a clear understanding of the claimed design, the 1.1 – 1.6 descriptions should be amended to read:
-- 1.1 is a front perspective view.
1.2 is a right perspective view.
1.3 is a right perspective view shown in an alternate lowered position of use having addition discs for a wider bell.
1.4 is an enlarged fragmentary right perspective showing the tube holder with the tubes attached.
1.5 is a perspective view shown unassembled.
1.6 is a perspective view shown in a partially assembled configuration. --

Where the claimed design is comprised of an assembly of multiple parts, a descriptive statement should be included in the specification making it clear that the claim is directed to the collective appearance of the articles shown immediately following the description of the views as follows:
-- The [amended title] includes the collective appearance of the assembly of its components. --

The paragraph [Lightweight, balanced and shock absorbing stand … similar musical instruments or other objects] in the specification which follows the description of the views is extraneous information describing what is shown in the reproductions which of itself adds no new information and is neither required nor permitted.  This paragraph also includes statements containing function/structural information that are directed to construction of the musical instrument stand not pertinent to understanding the aesthetic appearance of the claimed design.  See Hague Rule 7(5)(a), 37 CFR 1.1024, MPEP 2920.04(a) (ll).

	Accordingly, the above paragraph should be replaced in its entirety by:
-- The [amended title] can be reconfigured to fit any size bell of (base) trombones, alto horns, euphoniums and similar musical instruments by adjusting and/or exchanging the rings. --


Conclusion
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 1935 C.D. 11, 453 O.G. 213.

The claimed design is patentable over the references cited.

A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY ANN CALABRESE whose telephone number is (571)272-8704.  The examiner can normally be reached Monday through Thursday from 7:00am to 5:30pm, Eastern Time.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Shannon Morgan, can be reached at (571) 272-7979.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://www.uspto.gov/patents/process/status/private_pair/index.jsp. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Discussion of the Merits of the Application 
All discussions between the applicant and the examiner regarding the merits of a pending application will be considered an interview and are to be made of record. See MPEP 713. The examiner will not discuss the merits of the application with applicant’s representative if the representative is not registered to practice before the USPTO.  Appointment as applicant’s representative before the International Bureau pursuant to Rule 3 of the Common Regulations under the Hague Agreement does NOT entitle such representative to represent the applicant before the USPTO.  Furthermore, an applicant that is a juristic entity must be represented by a patent attorney or agent registered to practice before the USPTO.   Additional information regarding interviews is set forth below.

Telephonic or in person interviews
A telephonic or in person interview may only be conducted with an attorney or agent registered to practice before the USPTO (“registered practitioner”) or with a pro se applicant (an applicant who is the inventor and who is not represented by a registered practitioner).   
The registered practitioner may either be of record or not of record.  To become “of record”, a power of attorney (POA) in accordance with 37 CFR 1.32 must be filed in the application.  Form PTO/AIA /80 “Power of Attorney to Prosecute Applications Before the USPTO”, available at https://www.uspto.gov/patent/forms/forms-patent-applications-filed-or-after-september-16-2012, may be 
If a pro se applicant or registered practitioner located outside of the United States wishes to communicate by telephone, it is suggested that such person email the examiner at mary.calabrese@uspto.gov to arrange a time and date for the telephone interview.  Please include proposed days and times for the proposed call. When proposing a day/time for the interview, please take into account the examiner’s work schedule indicated in the last paragraph of this communication. The email should also be used to determine who will initiate the telephone call.

Email Communications
The merits of the application will not be discussed via email (or other electronic medium) unless appropriate authorization for internet communication is filed in the application.  Form PTO/SB/439 “Authorization for Internet Communications in a Patent Application or Request to Withdraw Authorization for Internet Communications” may be used to provide such authorization and is available at the USPTO web page indicated above.  The authorization may not be sent by email to the USPTO.  For acceptable ways to submit the authorization form to the USPTO, see “When Responding to Official USPTO Correspondence” below.  See MPEP 502.03 II for further information.

When Responding to Official USPTO Correspondence 
When responding to official correspondence issued by the USPTO, including a notification of refusal, please note the following:

The USPTO transacts business in writing. All replies must be signed in accordance with 37 CFR 1.33(b).  Pursuant to 37 CFR 1.33(b)(3), a reply submitted on behalf of a juristic applicant must be signed by an attorney or agent registered to practice before the USPTO. Applicants may submit replies to Office actions only by:
Online via the USPTO's Electronic Filing System-Web (EFS-Web) (Registered eFilers only)
https://www.uspto.gov/patents-application-process/applying-online/efs-web-guidance-and-resources
Mail: Commissioner For Patents, P.O. Box 1450, Alexandria, VA, 22313-1450
Facsimile to the USPTO's Official Fax Number (571-273-8300)
Hand-carry to USPTO's Alexandria, Virginia Customer Service Window

See https://www.uspto.gov/patents-maintaining-patent/responding-office-actions

Note that correspondence received will appear in Public PAIR, which may be viewed by the applicant at:
https://portal.uspto.gov/pair/PublicPair


/MARY ANN CALABRESE/Primary Examiner, Art Unit 2913                                                                                                                                                                                                        
02/17/2021